        Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 1 of 45




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

ALBERTO MARTINEZ,                                  §
     Plaintiff                                     §
                                                   §
v.                                                 §   CIVIL ACTION NO.: 1:20-cv-1175
                                                   §
UNIVERSITY OF TEXAS AT AUSTIN,                     §
     Defendant.                                    §


            PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND


        Plaintiff, Alberto Martinez, files this, his Original Complaint against Defendant,

University of Texas at Austin (“UT”), and would respectfully show the Court as follows:

                                   I.   INTRODUCTION

     1. This is an employment discrimination and retaliation case. More specifically, this

        case concerns Dr. Alberto Martinez’s analysis of disparities in compensation and

        promotions among employees of UT’s History Department and the various

        interventions that deterred his efforts to complete such internal reports.

     2. On April 19 and May 2, 2018, Martinez notified his supervisor, Jacqueline Jones

        (“Jones”), and coworkers that there was “discrimination” and “marginalization”

        of Hispanic employees in the Department of History. Consequently, he was

        appointed Chair of a new Committee on Equity, which was tasked to review

        governance, salaries, and promotions in the department. It was the first time in the

        130-year history of the department that a Hispanic person had been appointed to

        lead a committee addressing such areas.




                                              1
   Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 2 of 45




3. Months later, on October 15, 2018, Martinez distributed a draft report titled:

   “Report: Equity in Salaries and Raises.” It reviewed data showing that there were

   indeed disparities of pay and lack of promotions to positions of leadership within

   the department, with compensation, especially for Hispanic and Black employees.

4. On October 19, 2018, at the start of a meeting of the Department’s Executive

   Committee (“EC”), Jones told one member of the EC: “We’re going to disband

   the Equity Committee.” However, that member immediately told two others, and

   they deterred any such effort to disband Martinez’s Equity Committee.

   Subsequently, Jones created subcommittees of Martinez’s committee and she

   appointed the Chairs of these subcommittees without consulting him. Jones

   assigned his duties to those new Chairs. Jones wrote the goals of each

   subcommittee, rejecting Martinez’s input. Jones disregarded Martinez’s request

   that subcommittees report to his committee, not to her or to the department. Jones

   stopped meeting with Martinez and instead met with the new Chairs. Jones

   ignored the objections Martinez sent to the subcommittee reports. Moreover,

   Jones made a series of written, false allegations against Martinez: Jones accused

   him of “denigrating” women coworkers; Jones accused him of creating a

   “divisive” and “toxic” work environment; Jones accused him of making “anti-

   Semitic” statements; Jones accused him of discriminating on the basis of race and

   religion; and Jones accused him of a pattern of harmful sexual misconduct.

5. All those allegations were entirely false.

6. Jones reported Martinez to UT’s Office of Inclusion and Equity (“OIE”), which

   proceeded to investigate Martinez. Eight months later, after “extensive” inquiries




                                         2
   Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 3 of 45




   and interviews, the two OIE Investigators found: no evidence of wrongdoing, no

   violations of laws, no violations of university policies, and that Jones’s allegations

   were unsubstantiated. Instead, witnesses explained to OIE that Jones manifested

   favoritism, that she refused to increase equality, and that she deterred Martinez’s

   committee from effecting change.

7. Based on Jones’ intention to disband the Equity Committee, her subsequent

   reassignment of his committee duties to two other individuals, and the proximity

   in time of her various false allegations against Martinez, it is clear that Jones’

   actions constitute retaliation against him for engaging in a protected activity.

   While Jones made multiple false allegations against Martinez, she also retaliated

   by undermining and obstructing Martinez from completing his planned Reports

   on Salaries, Promotions, and Governance.

                                 II.    PARTIES

7. Plaintiff Alberto Martinez is an individual who resides in Travis County, Texas,

   and was during all relevant times employed by UT.

8. Defendant, UT, is a state university located within the Western District of Texas.

   Defendant may be served through its President, Jay Hartzell.

                    III.    JURISDICTION AND VENUE

9. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

   the claims arise out of questions of federal constitutional law under the 14th

   Amendment as well as 42 U.S.C. § 2000e et seq. and 20 U.S.C. §§ 1681 et seq.




                                         3
   Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 4 of 45




10. The declaratory and injunctive relief sought in this matter is authorized by 28

   U.S.C. §§ 2201 and 2202, 42 U.S.C. § 1983, and Federal Rules of Civil Procedure

   57 and 65.

11. This Court has personal jurisdiction over all the parties in this lawsuit because

   each party listed in the lawsuit resides in Texas.

12. This Court is an appropriate venue for this cause of action pursuant to 28 U.S.C. §

   1391. The defendant is a public university of the State in which this district is

   located and a substantial part of the events or omissions giving rise to the claim

   occurred in this district.

13. This Court is an appropriate venue because the actions giving rise to this lawsuit

   occurred within the Western District of Texas.

                                  IV.    FACTS

A. Professor Alberto Martinez has been teaching for 20 years, he has taught at
   the University of Texas at Austin, College of Liberal Arts, for 15 years, since
   2005, and he is an internationally recognized scholar on history of science.

14. Professor Martinez is employed as a full Professor in UT’s Department of

   History, since 2015, where he previously worked as Associate Professor,

   Assistant Professor, and Lecturer.

15. Martinez has been a Research Fellow at top academic institutions, including

   M.I.T., Harvard University, the California Institute of Technology, Boston

   University, and the Smithsonian.

16. Martinez is an internationally recognized scholar: he has been invited to give talks

   in countries such as Switzerland, France, the Netherlands, and Tenerife. His

   books have been translated into Japanese and Turkish, and have been reviewed




                                         4
   Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 5 of 45




   and praised in academic journals and periodicals in the United States, Great

   Britain, Germany, Spain, Italy, China, and Malaysia. See Exhibit 1

17. In the past 30 years, Martinez achieved the 3rd fastest promotion from the rank of

   Associate Professor to the higher rank of full Professor, in his Department.

18. Among the more than 180 employees who have taught in the Department of

   History since 2005, Martinez is the 12th who has taught most courses since 2005,

   that is, 54 courses.

19. Martinez was underpaid, as evidenced, e.g., by a November 30, 2017, email from

   Jones to her superior, Dean Randy Diehl, in which Jones listed Martinez as one of

   the individuals with “highly compressed salaries.” See Exhibit 2. Therefore, Jones

   recommended Martinez for a Faculty Investment Initiative raise, along with 20

   other individuals. The Dean and the Provost then chose to award Martinez three

   forthcoming annual raises of $12,500 each. These raises were aimed at the Top

   10% faculty, as noted in the University of Texas System Operating Budget

   Summaries for Fiscal Year 2016, p. 17: “to provide recurring salary support for

   the upper decile of senior faculty as identified by deans.” See Exhibit 3.

20. Martinez has an outstanding record of scholarly publications. In her email to Dean

   Diehl, Jones listed Martinez as one of “the most productive members of the

   department.” See Exhibit 2.

21. Martínez had also been appointed by Jones to be fellow of the John E. Green

   Regents Professorship (research funds) in 2017-18. By May 2018, as noted in his

   “Report on Salaries,” Martinez had more scholarly publications than 49 of the 63

   faculty in the department. See Exhibit 4, pp.14-15.




                                        5
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 6 of 45




22. He also earned high teaching evaluations and, in the summer of 2018, Jones

   offered to nominate him for the President’s Associates teaching award (although

   later she did not).

23. Until 2019, Martinez was an employee in good standing at UT, having never been

   reprimanded, disciplined, or investigated for any reason, or in any previous

   university. His most recent evaluation, for 2017-18, stated: “Exceeds

   Expectations.” See Exhibit 5.

B. In Spring 2018, Professor Martinez discovered that his compensation and job
   opportunities were not comparable to those of multiple coworkers.

24. Martinez was being paid far less than multiple coworkers who had fewer

   scholarly publications, fewer years at UT, lower rank, or who had taught fewer

   courses.

25. Martinez further realized that Hispanic employees like himself had never been

   appointed to any departmental positions of leadership that entail raises:

   Department Chair, Associate Chair, Graduate Advisor, Director of the Institute,

   Editor of Not Even Past, Director of Assessment, Director of the Honors Program.

26. Martinez’s earliest email correspondence referencing discrimination was sent on

   April 19, 2018 to all faculty in UT’s History Department, including his

   supervisor, Jones. In that email, Martinez noted that “there are longstanding

   problems in our department governance. . . . there is a kind of discrimination that

   is ‘the unwitting creation of unquestioned everyday choices.’” See Exhibit 6.

27. Martinez and two Hispanic coworkers, namely Jorge Cañizares-Esguerra and

   Emilio Zamora, wrote a “Public Statement on Governance,” shared with other

   employees and their supervisor, Jones, on May 2, 2018, which respectfully



                                        6
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 7 of 45




   complained about “disparities,” “marginalization,” “inequities,” and being

   “excluded.” It stated points such as: “In the past fourteen years, we have not had

   the opportunity to serve in key positions such as Chair, Associate Chair, Director

   of the IHS, Chair of the Salaries Committee, Graduate Advisor, or Director of

   Graduate Studies,” or as chair of multiple other committees. See Exhibit 7.

28. As a result of the above-described communications (specifically, Martinez’s

   complaints of discriminatory work conditions), the History Department faculty

   agreed to create a new “Committee on Equity,” and thus, in the full faculty

   meeting held on May 2, 2018, Jones appointed Martinez to be Chair of the new

   Committee. See Exhibit 8.

29. In relation to his April 19, 2018 email, Martinez received public and personal

   emails by nine History faculty who presently complained about: “racism,”

   “discrimination,” “exclusion,” “ethnic marginalization,” “disenfranchisement,”

   “disrespect,”   “hostile   working   environment,”    “unconscious    bias,”   and

   “inequities,” in UT’s History Department. See Exhibit 9 (excerpts). For example,

   Professor Martha Newman wrote: “it is important for us to recognize the pattern

   and the perceptions that you, Emilio, and Jorge are articulating. Racial and ethnic

   marginalization have been a problem in the department for a very long time...”

   See Exhibit 10 (full emails).

C. In Fall 2018, Professor Martinez confirmed that his compensation and job
   opportunities were not comparable to those of multiple coworkers.

30. On October 15, 2018, Martinez completed an extensive “draft” report titled:

   “Report: Equity in Salaries and Raises,” and distributed it to his coworkers and

   supervisor. See Exhibit 4. It painstakingly listed and analyzed 4,037 data points



                                        7
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 8 of 45




   showing that there were indeed disparities of pay and lack of promotions to

   positions of leadership within the department, with compensation, especially for

   Hispanic and Black employees. The findings of this draft Report are further

   outlined below.

31. Martinez argued that certain faculty within the Department are “underpaid,”

   including ten employees who had progressed in rank in good time. Martinez

   stated that: “In the interest of equity in diversity, it is necessary to point out that 7

   of these 10 faculty members are minorities, including 3 Hispanics, 2 African or

   African American, 2 Asian or Asian & other.” See Exhibit 4, p.17. Martinez

   described their relatively low salaries as “inequities.” The four most “underpaid”

   faculty were either Hispanic (Emilio Zamora, Martinez) or experts on Latin

   American History (Jonathan Brown, Matthew Butler). For example, Professor

   Emilio Zamora then earned less than 20 faculty in the same Department who had

   fewer scholarly publications and awards than him, including six faculty of lower

   rank.

32. Given the age of Professor Zamora and two “underpaid” others (Juliet Walker,

   Jonathan Brown), Martinez also wrote that “Our Department should work to

   undermine any semblance of ageism...” See Exhibit 4, p.19.

33. Martinez reviewed 15 years of data to identify which employees lacked

   opportunities to serve in nine compensated positions and he complained: “It’s

   apparent that no minorities (Black, Hispanic, Asian, Foreign) have served in the

   categories of service compensated by the Department, at least in the period

   reviewed,” that is, 2003-2018. See Exhibit 4, p.8.




                                          8
   Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 9 of 45




D. Following Martinez’s draft Report on Salaries of October 15, 2018, his
   supervisor Jones initiated a series of retaliatory actions against Martinez.

34. Martinez’s draft Report was promptly and overtly appreciated by at least 31

   faculty members within UT’s History Department, including: five Asians, five

   Black faculty, all five Hispanics, and 16 White faculty. For example, they praised

   it as “an enormous piece of work,” “Herculean,” “important,” “fascinating,” and

   “illuminating.” See Exhibit 11.

35. In contradistinction, only five (5) faculty, all White (and mostly in positions of

   authority, including the Department Chair Jacqueline Jones), made very critical

   claims about the Report, aimed directly at Martinez. For example, on October 17,

   2018, Julie Hardwick complained about “errors,” “murkiness,” “a chaotic mess,”

   “The report is offensive,” “mean spirited [in] nature,” and “mind blowing,” “It

   shows an utter lack of respect,” “literally fantasies,” “women who the report

   represents as not doing research work because they are too busy doing shit work

   for the department for which they are overpaid,” and “I suggest you withdraw this

   report and re-present it...” See Exhibit 12. Martinez respectfully replied to and

   corrected each of the mischaracterizations by Hardwick. See Exhibit 13.

36. On Oct. 17, 2018, Jones too sent comments and critiques to Martinez’s

   committee; Jones critiqued UT administrators: “The Tower seems bent on

   mocking the whole notion” of equity, and she asked “Does the [History]

   Department systematically discriminate against groups of people?” See Exhibit

   14. Jones claimed that there were negative implications or insinuations in the

   Report: “this section seems to denigrate the industrial-strength administrative

   work that some of our colleagues do,” and that it “suggests that this kind of work



                                        9
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 10 of 45




   is a boondoggle. Not true!” She added: “I would like this section excised or

   radically reworked. I do object to the implication that those who perform labor-

   intensive service in the department are somehow grossly overpaid.” Yet the report

   stated no such things. Jones also complained about a chart by misconstruing that it

   “presents individuals as the sum of their salary (a number) and their publications

   (another number),” and that “I have expressed my dismay with this chart.”

37. By October 18-19, 2018, one Black colleague, Toyin Falola, advised Martinez,

   “to remove yourself from the center of all the unnecessary attacks (I was

   expecting disagreements but not at this sustained level of anger).” See Exhibit 15.

38. On October 19, 2018, at the start of a meeting of the Department’s Executive

   Committee, Jones told one member: “We’re going to disband the Equity

   Committee.” However, that member, Megan Raby, immediately told two others,

   Abena Osseo-Asare and Indrani Chatterjee, and they deterred any such effort to

   disband Martinez’s Equity Committee.

39. . Upon learning of Jones’ intention with the Executive Committee, Martinez was

   shocked and offended. Nevertheless, Martinez persisted . Martinez later

   complained in writing about the fact that Jones proposed to disband the Equity

   Committee in an email to the History “Faculty Ombuds” Lina del Castillo and

   Martha Newman, on February 4, 2019. See Exhibit 16. Martinez also raised the

   complaint in the Agenda for the Equity Committee on February 6, 2019, which

   included two members of the Executive Committee, Emilio Zamora and Megan

   Raby. See Exhibit 17.




                                       10
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 11 of 45




40. From the start of the Equity Committee, Jones asked for copies of all email

   correspondence. See Exhibit 18. Jones did not request copies of all emails of

   other committees. Still, members occasionally did not cc Jones, mainly when

   merely coordinating to schedule Committee meetings. In November 2018,

   Martinez realized that Jones received some information about the Committee

   from a member, Joan Neuberger, because Martinez was at the faculty photocopier

   when Jones printed an emailed draft document sent by Neuberger. However,

   Neuberger quit the Equity Committee later that same month on November 29,

   2018.

41. The next day, November 30, 2018, Jones emailed another committee member,

   Megan Raby: “I hate to keep bothering you, but I am checking in about the

   Climate Survey. What is the division of labor on the Equity Committee related to

   this? . . . Once again, I feel badly writing just to you, but do not know whether or

   not you have a committee, or whether or not others on the Equity Committee are

   actively involved in this project with you.” See Exhibit 19. Raby subsequently

   replied: “The committee is on track with the climate survey.” See Exhibit 20. Yet

   Jones sent further inquisitive emails to Raby, plus phone calls, which placed Raby

   under tremendous stress. Therefore, on December 10, 2018, Raby wrote to

   Martinez: “I am so sorry to do this, but I have just told Jackie [Jones] that I must

   resign from further involvement in a climate survey. Jackie has contacted me with

   objections about the survey, and I feel that I am stuck in an untenable position,

   forced to mediate between her and the committee.” See Exhibit 21.. Martinez then

   carried out the task Raby had led: creating the Climate Survey.




                                       11
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 12 of 45




42. By November 11, 2018, Jones requested the creation of subcommittees to divide

   the labors of the Equity Committee. Neither Martinez nor any member of the

   Equity Committee asked for subcommittees. However, Martinez accepted Jones’

   request for the subcommittees, though worrying that this might dilute his agency.

   Jones asked Martinez and the other members to choose in which subcommittees

   each would serve. Martinez asked that everyone be invited to join. Instead, in

   January 2019, Jones alone chose new members for each subcommittee without

   inviting everyone in the Department. Also, Jones unilaterally selected the Chairs

   of each subcommittee, without consulting Martinez or members of the Equity

   Committee, and, without selecting Martinez or members of the Equity Committee

   as chairs of the subcommittees.

43. Despite the critiques and interventions by Jones, Martinez effectively carried out

   multiple initiatives: collecting 15 years of department data; drafting the “Report:

   Equity in Salaries and Raises” 20 pages with over a thousand data points; creating

   23 proposals to revise Salary Guidelines, all of which were strongly approved by

   faculty vote on December 15, 2018 (Professor Benjamin Brower replied, e.g.: “A

   well-deserved vote of confidence for the committee’s hard and thoughtful work.”

   See Exhibit 22.); creation of an online Climate Survey with 69% faculty

   completion rate; and, creating a report on Climate Survey Data, 83 pages long.

44. On January 14, 2019, Jones took a third materially adverse action against

   Martinez by filing a report with UT’s Office of Inclusion and Equity (“OIE”),

   claiming that Martinez “engaged in inappropriate conduct with graduate students

   in the past, and was dating a graduate student now,” and that he caused “Harm,”




                                       12
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 13 of 45




   by “Sexual Misconduct.” These claims were false. Despite the gravity of these

   false allegations, Martinez was not informed by OIE until four months later, on

   May 17, 2019. See Exhibit 23.

45. In late January 2019, Jones took a fourth materially adverse action against

   Martinez by effectively transferring him to less prestigious or desirable work. He

   was Chair of the Equity Committee, but Jones reappointed duties that were fully

   within Martinez’s purview to individuals who she unilaterally selected and who

   were not members of his Committee. See Exhibit 24.

46. When his Committee was created in May 2018, Martinez was charged with

   working on three areas: “Department governance [equity in governance], Merit

   increase guidelines [equity in salaries or raises], and nurturing of junior faculty

   [equity in promotions].” See Exhibit 25. Nine months later, in February 2019,

   when Martinez learned that Jones had appointed the Chair of the Equity

   Subcommittee on Promotions, he emailed Jones and requested to serve as Chair

   of the Subcommittee on Governance. Martinez and the Committee members had

   been working on analyzing equity for nine months, yet Jones chose a new person

   to chair the subcommittee: one who had not attended any of the four open faculty

   meetings that had been hosted by the Equity Committee.

47. As an alleged justification for her actions, on January 31, 2019, Jones wrote to

   Martinez: “Since you are the chair of the Equity Committee, I do not think it

   would be appropriate for you also to chair this subcommittee. I am chair of the

   department, but in virtually all cases I leave chairing departmental committees to

   others.” See Exhibit 24. Jones’ explanation was demonstrably false, as Jones in




                                       13
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 14 of 45




   fact had appointed herself to be Chair of committees at least 15 times: Chair of

   the Executive Committee (2014-19), Chair of the Committee on Evaluating the

   History Major (2018-19), Chair of the Littlefield Lecture Committee (2016-17,

   2017-18, 2018-19), Chair of the Department Endowment Review Committee

   (2018-19), Chair of the Special Committee on FII Hires (2016-17, 2017-18),

   Chair of the Committee on FII Two Raises (2017), and Chair of the Special

   Committee on the TSHA Chief Historian Search (2015-16, 2016-17).

48. On February 4, 2019, Martinez complained to Jones: “I’m surprised and

   disappointed that you didn’t let me chair the Governance Subcommittee. When

   you requested subcommittees you said it’d be ‘to open it up’ to more faculty in

   the dept. I’m all for inclusion, so it sounded good to me to invite others to

   contribute, but I would’ve preferred to have the invitation be announced and

   extended to everyone in the department as I said. Personally, I didn’t think it

   would be ‘inappropriate’ for me to chair the Subcommittee on Governance, since

   that’s one of the three tasks for which the Equity Committee was created, and it

   didn’t occur to me that you’d appoint anyone to chair our subcommittees without

   consulting me or the committee. I thought members of the Eq. Committee could

   chair its subcommittees, since normally subcommittees do just consist of

   members of a committee, though they may pull in consultants and others too [see

   Robert’s Rules of Order]. . . . I respectfully agree with you that as department

   Chair you generally shouldn’t chair other committees, yet I feel that by appointing

   the chairs of all our subcommittees and by choosing all the additional members

   without consulting us you are really infringing on the autonomy of our committee.




                                       14
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 15 of 45




   I’m flexible, so I accepted it when you decided that Susan [Deans-Smith]’s work

   on Curriculum and Scheduling was a subcommittee of the Equity Committee.

   Similarly, when you requested that we create other subcommittees, I said fine.

   And so forth, yet the Equity Committee really needs to participate in deciding the

   composition of its own subcommittees, instead of it being done in this top-down

   manner. To that end, I will meet with the Equity Committee to discuss how to

   proceed.” See Exhibit 26.

49. On the same day, Martinez wrote to the Department’s “Faculty Ombuds,” Linda

   del Castillo and the former Ombuds, Martha Newman, asking to meet with them.

   Martinez explained: “I was annoyed that Jackie [Jones] did that without

   consulting me or the Equity Committee, but I try to be flexible so I emailed Jackie

   [Jones] saying it’s fine, but that I do want to be chair of the subcommittee on

   Governance. She emailed me the next day, saying she asked Jeremi [Suri] to chair

   that subcommittee and that he accepted. This top-down way of doing things is

   exasperating and inappropriate, and it’s the kind of problem that led to the

   creation of the Eq. Committee in the first place. I explained in an email to Jackie

   why this is procedurally wrong; . . . I seriously worry that Jeremi might be

   counterproductive as chair because he’s the only faculty member in the

   department who has told me at length that there are no significant inequities in

   governance in our department (e.g., he said that anyone who doesn’t get elected

   into the EC doesn’t have the trust of the department, that some people can’t be

   trusted in certain roles, that people don’t trust me in particular because I’m ‘an

   antagonistic person,’ that those who think they’re underpaid are not, that if




                                       15
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 16 of 45




   anyone wants more than they have ‘they just have to play the game,’ etc.) I

   appreciate Jeremi’s honesty, but chairs of subcommittees are usually appointed by

   the choice of committees themselves.” See Exhibit 16.

50. On February 6, 2019, Martinez met with the Equity Committee and summarized

   the problem in the Agenda: “I emailed Jackie [Jones] that she proceeded

   inappropriately, by not consulting us. I explained that subcommittees can have

   external members but they can or should be chaired by members of the parent

   committee. And, subcommittees must report only to the parent committee. Jackie

   then reiterated her previous statements. And she ignored my complaints about

   how she proceeded improperly, without consultation and disregarding our

   autonomy, and about how the subcommittees must report only to the Equity

   Committee.” See Exhibit 17.

51. Jones’ intervention dissuaded all members of the Equity Committee, including

   Martinez, from wanting to now serve as Chairs of the Subcommittees, in order to

   not oppose Jones. On February 9, 2019, Martinez and the five members of the

   Equity Committee sent a jointly written email to Jones, including this critique:

   “We agreed that since you already appointed Madeline [Hsu] and Jeremi [Suri] to

   chair the subcommittees on Promotions and Governance none of us wants to chair

   those committees now, and we expect to work well with them. We do agree that

   both of them and the other new members you appointed can contribute valuable

   expertise and good will to work on these areas. Still, most of us felt disappointed

   and uncomfortable that you just didn’t consult us.” See Exhibit 27.




                                       16
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 17 of 45




52. On April 22, 2019, Professor Jorge Cañizares-Esguerra wrote a complaint to

   Jeremi Suri, Jones, and the eight members of the Equity Subcommittee on

   Government, and in support of Martinez: “Alberto had never been chair of

   anything until last April. Alberto temporarily became the chair of the equity

   committee. He directed reforms on equity merit pay and the climate survey and

   gathered data. Suddenly, the equity committee was dissolved into subcommittees

   and power devolved to the same pool of people, the grownups [sarcasm], who

   have been running things in the department. Clearly, Alberto cannot be trusted

   [sarcasm] with positions of leadership. Would he ever be chosen out [of] any triad

   presented to Jackie to be, say, director of the IHS or Graduate Director? The new

   proposed solution will most likely make things worse as those not chosen will feel

   even more disenfranchised. Or they simply don’t ever apply not to be humiliated.

   How do [we] make sure that those of us who want to occupy positions of

   leadership in the department but who are considered by the ‘grownups’ illegible

   [sic: ineligible] or incapable won’t be, again, left out? We embarked a year ago

   on a pattern of analysis and reform. Let’s make sure we offer realistic alternatives

   of inclusion and equity.” See Exhibit 28. Professor Suri replied that he could

   discuss the matter in person. Jones did not reply.

53. Also in February 2019, Jones set the goals of each Subcommittee within the

   Equity Committee and rejected Martinez’s input. After unilaterally appointing the

   Chairs of the subcommittees, without consulting Martinez, Jones herself then

   drafted the goals of each subcommittee. In an email of February 14, 2019, Jones

   requested feedback from Martinez and others. Martinez was the only one to




                                        17
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 18 of 45




   propose feedback, in an email of February 18, 2019; for the Subcommittee on

   Governance, Martinez wrote: “to ensure an equitable distribution of resources and

   influence among various groups and all individuals. This subcommittee will work

   to ensure that our governance is inclusive (especially in terms of diversity and

   gender), efficient, transparent, and responsive to the needs of faculty and

   students.” See Exhibit 29. Yet Jones immediately rejected Martinez’s changes in

   an email of February 18, 2019, and she claimed that such concerns were already

   “implicit.” Martinez replied: “I much prefer my explicit version, echoing your

   words from May [2018], just because it includes and highlights these words:

   ‘equitable,’ ‘influence,’ ‘groups and all individuals,’ ‘inclusive,’ ‘diversity and

   gender,’ and ‘faculty,’ whereas your revised version deletes all of them.” See

   Exhibit 30.

54. Similarly, in his first email of February 18, 2019, for the charge of the

   Subcommittee on Curriculum and Scheduling, Martinez proposed to add just one

   sentence: “This subcommittee will also discuss how the new requirements in the

   History major can affect enrollments in geographic area courses in order to

   elucidate how to counter any inadvertent effects on teaching diversity.” See

   Exhibit 29. Again, Jones entirely rejected Martinez’s proposed revision. See

   Exhibit 31.

55. Martinez was Chair of the Equity Committee, yet Jones wrote the goals of its

   subcommittees. Martinez was frustrated that Jones asked for feedback but rejected

   his fair suggestions. As a result, on February 18, 2019, Martinez wrote a second

   detailed email to Jones (and copied members of the Equity Committee) in defense




                                       18
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 19 of 45




   of his proposed additions: “I spoke with Martha Newman [former Ombuds for the

   Department] and Lina [present Ombuds] recently and Martha emphasized and

   insisted that really a department is not a democracy but a consultative

   dictatorship,’ which I disagree with.” See Exhibit 30. Jones did not reply to this

   point.

56. Jones asked what Martinez meant by “groups.” Martinez replied that groups may

   consist of rank, expertise, friendship, and the like, but that “more specifically[,]

   I’m referring also to minorities. The original Public Statement on Governance

   circulated by Hispanic faculty in our department [on May 2, 2018] was precisely

   that we felt excluded for years from our department’s governance for various

   reasons that we listed. Such experiences and sentiments affect other faculty

   individuals too, for example, in 15 years (fall 2003 to spring 2018) some

   individuals such as Bill Brands [race: White] and Erika [White] had been in the

   Executive Committee 7 or 8 years, whereas others, such as Juliet [Black], Emilio

   [Hispanic], Huaiyin [Chinese], had been in the EC exactly 0 years. Similar things

   happen with departmental resources, such as organizing conferences or holding

   fellowships at the IHS [Institute for Historical Studies]. For example, my friend

   Erika has been an IHS Fellow 3 times whereas some others have never had an

   IHS fellowship. Or we can consider it by ‘groups,’ whereas 13 white colleagues

   have held 2 or more IHS fellowships, no minorities have been fellows twice, not

   yet, and some minorities have never had an IHS fellowship even once, such as

   Juliet [Black], Toyin [Black], Leonard [Black], Lina [Hispanic], Indrani [Indian].

   I experienced this point personally [Hispanic] when I first applied for an IHS




                                       19
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 20 of 45




   fellowship, with a research topic that perfectly matched that year’s topic, but

   instead my friend Mark Metzler [White] received his 2nd IHS fellowship. He told

   me it was because ‘they sort of owe it to me, because I’ve done a lot for them; but

   don’t worry, I’m sure you’ll get it next year.’” See Exhibit 30.

57. Frustrated, Martinez emailed colleagues for advice. Professor Indrani Chatterjee

   replied on February 21, 2019: “Al, I seriously cannot fathom how you have the

   energy to keep going. Thanks for sharing the entire correspondence – and re Mark

   Metzler I had the identical experience. He TOLD me not to apply to the IHS –

   and I figured he was major favorite of the department and so I kept out.” See

   Exhibit 31.

58. Jones disregarded Martinez’s request that Subcommittee Chairs should only

   report to the Equity Committee. See February 4, 2019 Email to Jones, Exhibit 32:

   “I do expect and require that the subcommittees will follow the standard rules of

   order, and in particular, that they won’t issue any reports to the department, to

   you, or to the Executive Committee, but that they will serve and report to the

   Equity Committee. As explained in Robert’s Rules of Order, ‘A committee that is

   a subset of a larger committee is called a subcommittee. Committees that have a

   large workload may form subcommittees to further divide the work.

   Subcommittees report to the parent committee and not to the general assembly.’”

   [Art. 9 Sec. 52]. Instead, Jones (a) did not reply to Martinez’s request, (b) Jones

   repeatedly met with the Chairs of the Subcommittees, and (c) Jones scheduled

   Subcommittees’ presentations to the Department without consulting Martinez.

   Jones’ conduct deterred Martinez’s protected activity.




                                        20
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 21 of 45




59. On February 25, 2019, Jones gave Martinez a verbal reprimand in a meeting on

   false grounds, and warned him about being potentially reported to Human

   Resources for his conduct. Jones scheduled Martinez to meet with her. Without

   alerting Martinez, Jones also included her Administrative Manager, Arturo Flores,

   to take notes of the meeting. Jones showed Martinez a printout of one paragraph

   from his group email of February 18, 2019: “I was at the Department meeting

   many months ago when Abena [Osseo-Asare] tried to present to our department

   the numerical data that she had painstakingly compiled with Jerry Larson about

   pre-1800 courses. She told me after the meeting that Julie [Hardwick] abruptly

   did not allow her to present that data, and I saw that Abena therefore felt

   exasperated and disenfranchised. Later Julie or Nancy Sutherland sent everyone a

   cursory email saying that there was no potential problem with enrollments if we

   do the pre-1800 requirement, but giving no numerical data.” See Exhibit 29.

   Jones then asked Martinez why he had written “that Julie is racist toward Abena?”

   Martinez was surprised by Jones’ mischaracterization and replied that his email

   made no such claim, but instead plainly described what happened. Jones warned

   Martinez that “certain faculty are considering reporting you to Human

   Resources.” Martinez again clarified that what he wrote was fair and that he was

   merely standing up for Professor Abena Osseo-Asare, who at the time of that

   interaction was an Assistant Professor without tenure whereas Hardwick was a

   full professor. Jones insisted that Martinez “should not” criticize Hardwick, and

   that he should not use names when writing emails. Jones then repeated the claim

   about reporting Martinez to Human Resources. Martinez advised Jones that she or




                                      21
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 22 of 45




   anyone was welcome to report him because he did nothing wrong and because all

   of his email correspondence was fair. See Exhibit 33.

60. On March 10, 2019, Jones again claimed that Martinez had been “denigrating”

   women: “Some of the email correspondence surrounding our Equity initiatives

   this semester contain pointed references to individual colleagues (coincidentally,

   mostly women) in a way that apparently seeks to embarrass or denigrate them.”

   See Exhibit 34. In that email, Jones required that Martinez and others no longer

   name individuals in emails. Since Jones had (1) recently reprimanded Martinez

   about what he wrote in one sentence about Hardwick, (2) this was the third time

   Jones used the same word “denigrate,” and (3) Jones that same day told Martinez

   not to specify names in emails, it was clear that Jones was again criticizing him.

61. On March 20, 2019, Jones emailed Martinez a written reprimand, about their

   meeting a month prior. Jones wrote: “This is to note that you and I met on the

   afternoon of Monday, Feb. 25. (Art [Flores] was there and took notes.) I discussed

   what I felt were inappropriate references to specific colleagues in some of the

   emails you have sent as Chair of the Equity Committee. Disparaging colleagues in

   emails to the committee list-serv is divisive and inappropriate, especially when at

   least some of the claims are misleading or false. Certainly we can discuss

   departmental policy and procedures without denigrating individuals.” See Exhibit

   35.

62. That evening, Martinez replied to Jones: “your account is much too incomplete

   and doesn’t fairly capture my statements. For example, I did not denigrate

   anyone.” Martinez provided Jones a typewritten version of his memo




                                        22
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 23 of 45




   summarizing the February 25th meeting and added: “I was shocked and very

   upset when you decided to appoint the chairs of every subcommittee of my

   committee without even consulting me or the members of the committee. Since

   the Equity Committee was created mainly to deal with questions of Diversity and

   Inclusion in our department governance, and since you and the department faculty

   selected and approved me to chair the Equity Committee in an open faculty

   meeting, it was very disappointing to me that months later you appointed

   someone else to chair the discussions on governance. It shows an unwarranted

   lack of trust.” Martinez concluded: “To end this long email, I have to frankly ask

   and advise you, as the Minority Liaison Officer [Martinez] to our Department, to

   please spend more effort on extending trust to individuals such as myself, and to

   please encourage, welcome, and incorporate more individual faculty input in our

   governance. This is a concern that other faculty have repeatedly voiced, as Abena

   herself stressfully and critically requested in our recent department meeting on

   governance.” See Exhibit 36.

63. In March 2019, Martinez discovered that Jones was personally investigating

   whether Martinez had an inappropriate relationship with a graduate student.

   Having heard a rumor, Prof. Jorge Cañizares-Esguerra met with the Graduate

   Program Administrator, Marilyn Lehman, on March 22, 2019, to ask about this

   rumor that Martinez was being investigated for an inappropriate relationship.

   Cañizares-Esguerra informed Martinez that Lehman told him that Jones herself

   filed the complaint “because of Title IX.” Yet, there was never an inappropriate

   relationship between Martinez and any graduate student. Yet the graduate student




                                       23
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 24 of 45




   herself informed Martinez by phone on March 25, 2019 at 8:45 p.m. that she was

   summoned to meet with Jones the next day. Martinez told the graduate student by

   text message and by phone that this was retaliation by Jones: “apparently JJ

   [Jones] wants to claim that I did something ‘inappropriate’ which is absurd. I

   think she’s annoyed at the Eq. Committee or me, since she sent me an

   unwarranted email saying I was ‘disparaging’ profs which is false.” See Exhibit

   37. On March 27, 2019, Jones interrogated her as to whether Martinez had done

   anything inappropriate with her. The graduate student denied any such thing, and

   afterward called Martinez to tell him about Jones’ questions. See Exhibit 38 (UT’s

   Handbook of Operating Procedures 3-1022: “The individual who suspects a

   violation has occurred should not accuse or confront the individual directly or

   attempt to investigate the matter personally.”).

64. Rumors regarding an ongoing Title IX investigation against Martinez continued

   for weeks, while Martinez waited to be interviewed. Two months later, on May

   17, 2019, an investigator with the University’s Office for Inclusion and Equity

   (“OIE”) finally emailed Martinez stating that an anonymous complaint was made

   against him regarding the allegation of a “relationship with a female graduate

   student.” See Exhibit 39 at p. 3-4. Martinez replied that there was no such

   relationship and that this allegation was retaliation by Jones. See Exhibit 40.

   When interviewed by OIE (with counsel) regarding the anonymous complaint,

   Martinez learned that this claim of a “violation of the University’s Consensual

   Relationship policy” had been made in January 2019. Seven months later, on

   August 20, 2019, the OIE investigator finally delivered the results of “an




                                        24
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 25 of 45




   extensive” inquiry, which exonerated Martinez from the allegations, finding that

   “the evidence did not substantiate a policy violation.” See Exhibit 41.

65. Unfortunately for Dr. Martinez, Jones’ retaliatory conduct continued. On April

   22, 2019, Martinez received email correspondence from another OIE investigator,

   providing him official “Notice of [a Formal] Investigation.” See Exhibit 42. In

   this case, Jones accused Martinez of stating that Jones only gave promotions in

   the History Department to Jewish faculty members, and that such statements have

   caused a “toxic environment” and sowed division between Jewish and non-Jewish

   faculty. See Exhibit 41. This, too, was entirely false. Martinez replied the next

   day, denying such allegations as entirely false, stating that Jones’ allegations were

   “retaliation” for his work in the Equity Committee, and he submitted 169 pages of

   highlighted emails to OIE as evidence that Jones was enacting retaliation. See

   Exhibit 43.

66. Prima facie, the allegation was absurd, because (a) “Martinez” is a Jewish

   Hispanic last name, (b) Martinez is one of the only faculty who teaches an entire

   course on a Jewish person, Albert Einstein, eight times since 2005, (c) Martinez

   has taught two courses on “Scientists and Religion in History,” including

   Judaism, (d) Martinez has taught about the Holocaust in sixteen additional courses

   since 2006, and (e) none of Martinez’s hundreds of students or coworkers ever

   claimed that he said anything against Jewish people.

67. Martinez then sought counsel and asked OIE to inform him of the facts

   underlying the investigation, in accord with OIE policy, that is: Who claimed that

   Martinez said what to whom, where, and when? However, the OIE investigator




                                        25
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 26 of 45




   only replied “The alleged statement was provided by an anonymous third party on

   or about March 27, 2019.” See Exhibit 44. OIE’s reply did not state the alleged

   “facts” to which university policy entitled Martinez: to whom did Martinez

   allegedly say such things, where, and when?

68. Martinez and counsel met with the OIE investigator on May 6, and Martinez

   again denied all such allegations, and reiterated his statement that these smears

   were retaliation by Jones for his work on equity.

69. It took eight months, since Jones’ allegation, until finally, on September 19, 2019

   Martinez received the OIE Formal Investigation Report. See Exhibit 45. It states

   that on March 27, 2019 Jones made (1) “allegations of race and religious

   discrimination against Alberto Martinez,” claiming that that Martinez (2) “made

   alleged anti-Semitic statements” to a graduate student that she [Jones] shows (3)

   “favoritism towards Jewish colleagues, and appoints them to positions of

   administrative influence and power in the department because of their race and/or

   religion.” Jones further alleged that Martinez told the student that Jones (4) “only

   promotes and appoints faculty colleagues who are Jewish.” Jones further claimed

   that the alleged statement (5) “caused a toxic environment in the Department of

   History between Jewish and non-Jewish colleagues.” Jones claimed that the

   graduate student told her that Martinez said that (6) Jones is Jewish, that (7) she is

   “Head of the Jewish Kabbalah,” and that there was (8) “a conspiracy against non-

   Jewish faculty.” Martinez denies all of these allegations as false, absurd, and

   offensive.




                                        26
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 27 of 45




70. OIE interviewed the anonymous graduate student. However, that interview does

   not echo most of the allegations enumerated above. Instead, that person alleged to

   OIE that Martinez asked “Did you know that Jackie Jones was Jewish?” while

   discussing leadership and salary disparities of History Department faculty

   employees, allegedly to suggest that Jones was biased and favored Jewish faculty.

   Again Martinez denies these allegations as absurd. OIE formally interviewed

   three History faculty members as witnesses. None of them claimed that Martinez

   said anything at all about Jewish faculty. None of them claimed that there was a

   pattern of Jewish faculty in positions of leadership. None of them claimed that

   Martinez created divisions between Jewish and non-Jewish faculty. None of them

   claimed that Martinez created a toxic environment. Instead, all three witnesses

   explained that the Equity Committee found disparities in salaries. Witness 1

   referred to Jones’s “refusal to implement a process that would increase equality.”

   Witness 2 claimed that Jones has “favorites” in the faculty, “including white and

   black.” Witness 2 claimed that Jones “is in a position to help ‘her own’ which the

   witness defines as the Department favorites.” Witness 3 claimed that Jones

   appointed Subcommittees “which took away their [Equity Committee] power to

   effectuate change.” See Exhibit 45.

71. OIE ultimately concluded as follows: “None of the witnesses indicated that they

   experienced individually or witnessed inappropriate comments by Respondent

   [Martinez] regarding Complainant [Jones],” and that “none heard anti-Semitic or

   derogatory comments towards Complainant or Jewish faculty.” The evidence did

   not corroborate the allegations. To the contrary, the faculty witnesses asserted that




                                         27
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 28 of 45




   Jones manifested favoritism in departmental appointments and that she

   undermined Martinez’s efforts to implement equity. See Exhibit 45.

72. Throughout the course of these absurd investigations Martinez repeatedly advised

   OIE investigators that he believed Jones’s allegations were retaliation against him

   for engaging in protected activity through his work in the Equity Committee.

73. By April 2019, Martinez was very disturbed that Jones was actively making

   consecutive, false allegations against him: (1) On February 25, 2019, Jones

   claimed that Martinez wrote that another faculty member, Hardwick, was “racist”

   toward another, Osseo-Asare; (2) On March 10, 2019, Jones claimed that

   Martinez generated disparaging and denigrating things about female faculty; (3)

   On March 20, 2019, Jones claimed Martinez wrote disparaging, false, and

   denigrating things about faculty; (4) On March 27, 2019, Jones personally

   investigated whether Martinez had an inappropriate relationship with a graduate

   student; and then (5) On April 2, 2019, Jones filed a complaint with OIE alleging

   that Martinez made divisive anti-Semitic claims. Jones made these five false

   allegations in a span of five weeks.

74. Martinez was a faculty member in good standing in UT’s History Department.

   His most recent evaluation, for 2017-18, stated: “Exceeds Expectations.” The

   Dean and the Provost awarded him a Faculty Investment Initiative raise in Fall

   2018. Among 63 faculty members in the History Department, Martinez was the

   14th most productive in scholarly publications. In April 2018, Martinez was

   honored to be elected by university faculty to be a member of Faculty Council and

   he was elected to serve three years on UT’s Committee of Counsel on Academic




                                          28
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 29 of 45




   Freedom and Responsibility. He also earned high teaching evaluations and, in the

   summer of 2018, Jones offered to nominate him for the President’s Associates

   teaching award (although later she did not).

75. In 2017-18, Jones had appointed Martinez as fellow of the John E. Green Regents

   Professorship (research funds) in 2017-18. In May 2019, without explanation,

   Jones chose not to renew Martinez’s appointment, and instead awarded that

   Professorship to Julie Hardwick, who had a lower scholarly productivity than

   Martinez or Zamora, and coincidentally, was the only faculty member who had

   written that Martinez’s draft Report of October 15, 2018 “creates further

   murkiness,” “exacerbates equity issues,” “is offensive,” “is a chaotic mess,”

   “mean spirited,” “shows an utter lack of respect,” and “suggest[ed] you

   [Martinez] withdraw this report.”). See Exhibit 12. Martinez felt targeted and

   marginalized and, therefore, he did not finish his revision of the draft “Report:

   Equity in Salaries and Raises” of October 15, 2018. The draft had identified

   substantive inequities in salaries and lack of inclusion and equal opportunities of

   certain employees, especially minorities, in the Department throughout a 15-year

   period. Martinez and the seven members of the Equity Committee carried out this

   review not to blame or accuse anyone, yet Jones’ actions obstructed and deterred

   the completion of this report.

76. Since Jones did not reply to Martinez’s request that the Subcommittees should

   report directly to the Equity Committee, not to Jones or the Department, Martinez

   felt disenfranchised and marginalized, as Jones then also did not invite Martinez

   to her meetings with the Subcommittee Chairs, did not consult him to schedule




                                       29
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 30 of 45




   the subcommittee reports, did not send him any direct emails, and no longer asked

   to meet with him individually.

77. At the same time, Martinez also felt targeted and offended because Jones made

   false accusations against him: about disparaging faculty, about dividing Jewish

   faculty from non-Jewish faculty, and because Jones herself investigated whether

   Martinez had an inappropriate relationship with a graduate student. Naturally,

   Martinez felt frustrated, stressed, confused, smeared, and disregarded. Jones’

   actions discouraged and dissuaded Martinez from completing his Report on

   Salaries along with needed reforms of inclusion in the History Department’s

   leadership.

78. Additionally, Jones impeded Martinez from heading the analysis of issues of

   equity in the Department’s promotions. See Exhibit 24. In May 2018, Jones

   appointed Martinez to lead this process in 2018-19. Yet, in January 2019, Jones

   unilaterally appointed Professor Madeline Hsu to be Chair of the Equity

   Subcommittee on Promotions. The following summary explains how Hsu

   subsequently obstructed Martinez by repeatedly ignoring his input.

79. On April 19, 2019, Hsu wrote, “Overall, in the 27 cases of promotion processed

   by the History Department 2009-2019, this subcommittee did not find patterns of

   discrimination based on vectors of race, ethnicity, or gender.” See Exhibit 46.

   However, Martinez proposed that this sentence be deleted because the evidence

   was not so clear when all cases of promotions are taken into account. For

   example, from 2009-19, promotions for Hispanics were only 3/7, or 43%.




                                      30
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 31 of 45




   Similarly, Martinez was concerned that women received tenure at lower rates than

   men:

       2009-2019 : Individuals promoted to tenure in the History
       Department. Women received fewer promotions than men, in all
       groups:

           66% of men             60% of White men             75% Men of color
          56% of women           50% of White women           60% women of color


   Unlike Hsu, Martinez would have written that it is problematic that rates of

   promotion among women were all lower, and rates of promotion among

   Hispanics were unacceptably low. Unlike Hsu, Martinez would have also stated

   that the only rejection of a promotion to full professor was a Hispanic professor in

   2009 (Neil Foley); Martinez wrote it, but Hsu omitted it. See Exhibit 47. In

   Martinez’s opinion, such omissions hid the raw numbers from further scrutiny and

   undermined the purpose of the Equity Committee in this regard.

80. Likewise committee members complained that Hsu excluded data about some

   employees; for example, on April 27, 2019, Lina del Castillo wrote: “Madeline, it

   is concerning to me that you do not agree that we should include statistical

   information on all the people hired as assistant professors.” See Exhibit 48.

81. On April 30, 2019, the History Department (Hsu via Llado to faculty, April 30,

   2019), circulated a draft Report to 60 faculty members. Yet this version by Hsu

   differed significantly from what the members of the subcommittee (including

   Martinez) had approved; see Exhibit 49, Raby to Hsu et al., May 7, 2019:

   “Madeline, I’m disappointed that the version of the report that this subcommittee

   last saw is not the version that actually went out to the department.” Hsu also




                                        31
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 32 of 45




   failed to include the corrections submitted by Martinez on April 28, 2019 (as a

   Word doc) and again on April 29, 2019 (as a pdf).

82. At a faculty meeting on May 1, 2019, Martinez voiced corrections to Hsu’s draft

   Report, e.g., that it incorrectly highlighted 66% instead of 61% as the tenure rate

   for applicants to tenure. (The Department’s tenure rate of 61% was far below the

   total University tenure rate of 83%.) More importantly, Martinez emphasized “a

   troubling fact that only 52% of our Assistants were tenured while the rest left

   without it, and I said that our department should confront this fact.” See Exhibit

   50, Martinez to Raby and del Castillo, May 6, 2019.

83. Furthermore, on May 6, 2019, Jones via Flores circulated the same draft Report to

   59 faculty members, again, without any of the corrections conveyed by Martinez

   on April 28, April 29, or May 1, 2019. Hsu removed the fact that, in the History

   Department, only 52% of all Assistant Professors gained tenure, by demoting it to

   a footnote, justified by a false pretext: “This information is noted but not included

   in the main report because Vice-Provost for Diversity, Edmund T. Gordon,

   categorizes cases where faculty have not produced monographs as not involving

   issues of equity or diversity as individual faculty are responsible for meeting

   stipulated workplace standards.” See Exhibit 51. Contrary to Hsu’s interpolation,

   all subcommittee members had agreed that this data was important and should be

   included in the report. Therefore, Martinez contacted the Vice Provost for

   Diversity directly on May 6, 2019. Martinez wrote: “For clarity, do you actually

   agree that such information should be excluded from our report, or is Madeline

   [Hsu] invoking your name without having actually asked you?” See Exhibit 52.




                                        32
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 33 of 45




   Vice Provost Dr. Gordon replied: “I do not remember ever saying anything like

   this. Certainly not in the context she places it. Where does she claim to have

   gotten it from? She has not talked to me about this issue as far as I can recall. The

   52% is certainly pertinent to discussions of the retention of diverse faculty

   members. It is directly pertinent to the tenure rate if there is evidence that the

   three left because they were counseled out or otherwise were made to believe that

   they would not be promoted if they had stayed and gone up.” See Exhibit 53.

84. On May 7, 2019, Raby complained to Hsu: “I request that you also accept the

   other corrections to data (such as the inverted counts of minorities and women)

   and name spellings that Al [Martinez] has taken the time to make. I also strongly

   request that you remove the citation of Ted Gordon who clearly does not agree

   with this characterization of his position.” See Exhibit 49. On May 11, 2019, Hsu

   shared her final draft of the Report, where, again and without explanation, Hsu

   refused to use accurate numerical data provided repeatedly by Martinez.

   Therefore, Martinez did not approve what Hsu wrote. See Exhibit 54, email,

   Martinez to Raby and Del Castillo, May 12, 2019: “I did read the report that

   Madeline sent, but once I saw that she still strangely refused to fix the wrong

   numerical data in her section, such as the line about ‘Of the promoted faculty, 10

   of 21 were women and 11 of 21 were persons of color,’ I decided that I can’t keep

   arguing over this. I asked her directly 3 times by email to fix it and Megan firmly

   asked her too. It’s so bizarre that I actually spent a while again today trying to

   figure out if there’s any way in which Madeline’s count is right, and I couldn’t

   find any. Once again, I count: 24 promotions overall (including 3 individuals who




                                        33
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 34 of 45




   were promoted twice), 12 cases of promoted minorities (10 individuals who are

   minorities, and two were promoted twice). Thus, 24-3 = 21 individuals were

   promoted (including 12 women, and 10 minorities).” Similarly, Hsu wrongly

   stated that 60% (6/9) of men were tenured, whereas Martinez had correctly

   written 6/9 = 66%.”

85. In the final version of the Report, Hsu again wrote: “this subcommittee did not

   find patterns of discrimination based on vectors of race, ethnicity, or gender.” See

   Exhibit 55. However, as noted above, Martinez would not have written this claim

   because the rate of 43% success in promotion cases for Hispanics, and 56% of

   women promoted, were concerning, and far below University averages.

   Accordingly, the authors of this section of the report on Promotions to Tenure,

   Megan Raby and Lina del Castillo wrote: “the authors of this section of the report

   would like to append to the subcommittee chair’s statement that ‘this

   subcommittee did not find patterns of discrimination based on vectors of race,

   ethnicity, or gender’ the qualification that the data we currently have is

   ambiguous.” See Exhibit 56. In essence, Hsu highlighted her preemptive

   conclusion that no patterns of discrimination were present while understating or

   omitting underlying data.

86. Jones impeded Martinez from heading the analysis of issues of equity in the

   Department’s governance. In May 2018, Jones had appointed Martinez to lead

   this very process in 2018-19. To that end, Martinez collected 15 years of data, and

   his Committee created and carried out a Climate Survey for the faculty. On

   January 30, 2019, Martinez reiterated his desire to lead this labor. Yet, on January




                                       34
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 35 of 45




   31, 2019, Jones unilaterally appointed Professor Jeremi Suri to be Chair of the

   Equity Subcommittee on Governance.

87. Suri carried out the role differently than what Martinez would do. This is not

   meant to criticize Suri, but to underscore that Jones thus impeded Martinez from

   preparing a Report on Governance based on the data: the tables stating which

   faculty members had participated in which administrative and service roles

   throughout 15 years (tables included in Martinez’s draft Report of October 15,

   2018), and, the numerical data and verbal faculty input collected in the Climate

   Survey designed by Martinez and the Equity Committee and completed by faculty

   in February 2019. Martinez provided data to the Subcommittee on Governance

   showing that in 15 years appointments to the Executive Committee were very

   unbalanced, especially for the lack of inclusion of faculty who are minorities. See

   Exhibit 57. The Report by Suri did not discuss discrimination or marginalization

   directly, but it specified: “Goal: To increase transparency, representativeness,

   equity, and diversity in appointments to department committees and other

   positions of department responsibility.” See Exhibit 58. It proposed that creating a

   new committee on departmental appointments would help toward “discouraging

   entrenched interests.”

88. In a Department meeting of May 16, 2019, Suri warmly thanked everyone who

   served on the subcommittee (including Martinez) and he frankly said, “I did not

   want to be Chair of this subcommittee.” This again shows that Jones obstructed

   Martinez who did want to continue doing this labor, by replacing him with

   someone who did not.




                                       35
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 36 of 45




89. In summer 2019, Jones received recommendations from a committee headed by

   Hsu to appoint faculty to departmental positions. However, as Chair of the

   Department, it remained entirely within Jones’s purview to appoint anyone of her

   predilection to any position. Therefore, it is Jones’s responsibility that she then

   removed Martinez from the Salary Committee and from the Equity Committee,

   contrary to his written requests.

90. Meanwhile, Martinez had found out that the false allegation that he made anti-

   Semitic statements had reached several of his coworkers.

91. Feeling disenfranchised and alienated, Martinez did not attend the “end of the

   year” May 2019 faculty gathering, and he stopped attending faculty meetings in

   2019-2020, and he avoided the History Office, until Jones stepped down from her

   role of Department Chair.

92. On October 8, 2019, Martinez was nominated for UT’s Civitatis Award for

   outstanding service: nominated by 107 faculty and administrators, including

   Chairs, Directors, Deans, Vice Presidents, Vice Provosts, and professors from

   more than 54 departments and units, plus many students, and including the Vice

   President for Diversity Leonard Moore, and the Vice Provost for Diversity, Ted

   Gordon. See Exhibit 59. However, in a meeting with seven Hispanic faculty

   members, on October 10, 2010, Ted Gordon told them that after he signed the

   nomination in favor of Martinez he received emails and phone calls with awful

   allegations about Martinez. Importantly, OIE’s investigations had already

   exonerated Martinez. Afterward, Martinez informed Gordon about his retaliation




                                       36
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 37 of 45




   and discrimination complaint. Despite the strong nomination, Martinez did not

   receive the award. See Exhibit 60.

93. On October 24, 2019, Martinez informed Jones’ supervisor, Dean Ann Stevens,

   that he had sent a complaint of retaliation to the EEOC against Jones, explaining:

   “I could have made a bigger difference in helping to solve some inequities in [the

   Department of] History but unfortunately I was marginalized in the process and

   worse. Therefore in the end I had to defend myself against offensively false

   accusations by filing a formal complaint at the EEOC and the Texas Workforce

   Commission.” Martinez sent a copy of his complaint to Stevens, which included

   the request that another supervisor be assigned to Martinez, not Jones. This

   accommodation was not made.

94. The consequences of false accusations with OIE are permanent. OIE propagated

   allegations during its investigations, by informing multiple interviewees as

   potential witnesses of the allegations against Martinez yet without subsequently

   informing them that such accusations were unsubstantiated and that there were no

   violations of policies or laws. In this way, the damage to Martinez’s professional

   reputation is permanent. For example, in March 2019, Martinez nominated

   himself to be the new Chair of the History Department, along with two other

   individuals, Jorge Cañizares-Esguerra and Jeremi Suri. The Chair of the Search

   Committee was Daina Berry. Allegations against Martinez, regarding alleged

   violations of Title IX, arose during a survey of faculty feedback on Martinez’s

   interview, and also during a meeting of the Search Committee. In the end, the

   Dean chose to hire none of the three nominees, but to hire the Chair of Search




                                        37
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 38 of 45




      Committee. Martinez complained to Dean Stevens, in writing, that the process

      was “a conflict of interest,” because the person who headed the job search, Daina

      Berry, was given the job. Dean Stevens offered to share any documents, but when

      Martinez requested the report about him, and the faculty’s remarks about him,

      Dean Stevens did not send the documents.

                   V. FIRST CAUSE OF ACTION: TITLE VII
                              Title VII: Retaliation
                          42 U.S.C. § 2000e-5(f), et seq.

95.    Plaintiff realleges and incorporates all the allegations contained in the preceding

       paragraphs of this Petition as though fully rewritten herein.

96.    Plaintiff has exhausted the federal administrative remedies in this cause by

       filing a complaint with the Equal Employment Opportunity Commission

       (“EEOC”) regarding the Defendant’s alleged discriminatory conduct. The

       EEOC issued a Notice of Right to Sue letter, dated August 27, 2020, which

       Plaintiff received on August 31, 2020. See Exhibit 61.

97.    Plaintiff’s participation and leadership in the Department’s Equity Committee

       constitutes a protected activity under Title VII. The below-described actions

       were taken against Martinez in retaliation for that protected activity:

98.    Jones, using her power as an official and supervisor, retaliated against Professor

       Martinez by proposing to “disband the Equity Committee.”

99.    Jones further retaliated against Professor Martinez by falsely and repeatedly

       accusing him of writing “disparaging” and “denigrating” statements about

       women coworkers.




                                          38
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 39 of 45




100. Jones retaliated against Professor Martinez by falsely accusing him with having

     a harmful and ongoing pattern of “Sexual Misconduct” with graduate students.

101. Jones retaliated against Professor Martinez by falsely accusing him of making

     “anti-Semitic statements.”

102. Jones retaliated against Professor Martinez by falsely accusing him of creating a

     “toxic” and “divisive” work environment, and of dividing Jewish and non-

     Jewish employees.

103. Jones retaliated against Professor Martinez by assigning major parts of his

     duties to other employees, contrary to his federal right to continue his protected

     activities.

104. Jones retaliated against Professor Martinez by not meeting with him once she

     had delegated his duties to two other employees.

105. Jones retaliated against Professor Martinez by rejecting his input in formulating

     the goals of the subcommittees of his committee, and disregarding his input and

     corrections to the chairs of the subcommittees.

106. Jones retaliated against Professor Martinez by enabling the subcommittees of

     his committee to report directly to the Department, contrary to Martinez’s

     request.

107. Jones retaliated against Professor Martinez by removing him from the Equity

     Committee and from the Salary Committee in Fall 2019.

108. Moreover, after Professor Martinez filed his charge of retaliation with the

     EEOC, asking UT to remove Jones from her position, UT chose not to assign a

     new supervisor to Martinez, contrary to his EEOC request.




                                       39
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 40 of 45




109. Therefore, in her actions against Professor Martinez, Jones manifested multiple

       typical signs of retaliation: Suspicious Timing, False Pretexts, Change of

       Treatment, Disparate Treatment, Bias, Vague Pretextual Accusations, and Other

       Actions that Deterred his Protected Activities. Based on the timing of the above-

       described events and subsequent adverse actions taken by Department Chair

       Jones, it is clear that Jones’ wrongful conduct was the direct and proximate

       result of Martinez having engaged in a protected activity. Thus, Jones’ acts

       constitute unlawful retaliation in violation of federal and state employment

       practices.

110. Jones’s retaliatory acts were materially adverse, and such acts would dissuade a

       reasonable person from engaging in a protected activity.

111. Jones’s conduct was intentional, deliberate, willful, malicious, reckless, and

       conducted in callous disregard to Professor Martinez’s rights, entitling him to

       punitive damages.

112. By reason of the continuous nature of Jones’s retaliatory conduct, Professor

       Martinez is entitled to the application of the continuing violation doctrine to the

       unlawful acts alleged herein.

113.        As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

   harm, including but not limited to humiliation, embarrassment, emotional and

   physical distress, and mental anguish.

114.        Plaintiff is entitled to all legal and equitable remedies available for

   violations of Title VII, including compensatory damages, punitive damages, and

   other appropriate relief. See, e.g., 2 U.S.C. § 1311(b)(1)(B).




                                          40
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 41 of 45




115.         Plaintiff further seeks attorneys and experts’ fees pursuant to 42 U.S.C. §

   2000e-5(k). See also 42 U.S.C. § 1988(b)-(c).

                VI. SECOND CAUSE OF ACTION: TITLE VII
   Title VII: Unlawful Discrimination Based on National Origin (Ethnicity)
                         42 U.S.C. § 2000e-2, et. seq.

116. Plaintiff realleges and incorporates all the allegations contained in the preceding

       paragraphs of this Petition as though fully rewritten herein.

117. Professor Martinez is one of the most productive members of the Department, in

       terms of scholarly publications; as noted in the data he collected in his Report

       on Salaries, and also by his own supervisor Jones on November 30, 2017.

118. Professor Martinez has taught more courses than most faculty in the Department

       in the last 15 years.

119. According to UT Austin IRRIS data records, Hispanic full Professors at UT

       Austin, like Professor Martinez, have been paid 12% less than their non-

       Hispanic White peers at least from 2010 to 2019. See Exhibit 62.

120. Defendant acknowledged in an email of November 30, 2017, that Martinez was

       one of the most underpaid faculty, whose salaries are “highly compressed.”

121. Defendant never appointed, or offered to appoint, Professor Martinez to any

       positions of Departmental leadership which entail annual raises, just as she only

       appointed non-Hispanic faculty to such positions, every year. Similarly, her

       predecessor only appointed non-Hispanic faculty to such positions, every year.

122. Even after Professor Martinez and other Hispanics pointed out, in writing and in

       person, in May 2018, that Hispanic faculty were constantly excluded from all




                                          41
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 42 of 45




       such positions every year, Defendant persisted in not appointing any of them to

       such positions.

123. Despite his painstaking labors, every year Martinez is compensated less than

       many peers in his Department.

124. Every year, Defendant and the Dean of Liberal Arts had the power and ability to

       assign raises.

125. Defendant had the obligation to enforce state and federal laws of equal pay and

       equal employment opportunities, yet Defendant did not.

126. Defendant marginalized and underpaid Professor Martinez because of his

       ethnicity.

127. Defendant has therefore violated Title VII.

                             VII. ATTORNEY’S FEES

128. Plaintiff realleges and incorporates all the allegations contained in the preceding

       paragraphs of this Petition as though fully rewritten herein.

129. Pursuant to 42 U.S.C. § 2000e-5(k), request is made for all costs and reasonable

       and necessary attorney’s fees incurred by Plaintiff herein, including all fees

       necessary in the event of an appeal of this cause, as the Court deems equitable

       and just.

                                 VIII. CONCLUSION

130.         The EEOC specifies that “[a]n interpretation of Title VII that permits

   some forms of retaliation to go unpunished would undermine the effectiveness of

   the EEO statutes and conflict with the language and purpose of the anti-retaliation

   provisions.” Because UT and its Office for Inclusion and Equity failed to




                                          42
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 43 of 45




   adequately address Dr. Martinez’s complaints as outlined above, it is incumbent

   upon the enforcement agencies to rectify the many wrongs committed by his

   supervisor, Department Chair Jones. Jones’ conduct as outlined in great detail

   above demonstratively establishes retaliation in violation of the above-referenced

   EEO and State statutes. The temporal proximity of the events described to

   Martinez’s work in the Equity Committee, protected activities, plus the statements

   of witnesses to OIE, give rise to the very reasonable inference that Jones engaged

   in wrongful conduct with the intent to dissuade Martinez from further protected

   work. As a result, Martinez seeks all available remedies from the enforcement

   agencies.

131.      This case is important not only because such retaliation must always be

   reported and penalized, but because it involves equity for esteemed Hispanic

   faculty at a major public university. The disparities in salaries as outlined above

   go far beyond UT’s History Department. On Nov. 3, the Editorial Board of the

   largest newspaper in the city, The Austin American-Statesman, published a joint

   Editorial stating: “This cannot stand. We urge the university [UT Austin] to take

   this report [the Hispanic Equity Report, co-authored by Martinez] as a wake-up

   call and make clear, in words and deeds, that contributions by all faculty are

   welcome, valued and necessary to UT’s success. That must start with providing

   Hispanic faculty members equal pay and equal opportunities for advancement.”

   See Exhibit XX. Likewise, on January 22, 2020, the Editorial Board of The

   Houston Chronicle, the third largest newspaper in the nation, declared in a joint

   Editorial that the disparities affecting Hispanic professors at UT Austin are




                                       43
  Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 44 of 45




   “Unacceptable.” See Exhibit XXI. Multiple other newspapers statewide and

   nationwide have likewise reported about the inequities affecting Hispanic

   professors at UT Austin, thanks to the protected labors of Professor Martinez.

132.       In the course of seeking to correct longstanding, systemic disparities in

   opportunities and pay for Hispanic faculty at UT, Martinez’s work through the

   Equity Committee represents the kind of core protected activity for which State

   and Federal law prohibit retaliation. And yet, Martinez’s work in this regard led

   his employer and supervisor to engage in a relentless campaign to deter protected

   activity from taking place. Such unlawful conduct cannot continue and must be

   corrected by the appropriate State and federal agencies as requested herein.

                                    VIV. DAMAGES

133.       Plaintiff seeks all damages allowed under the law, including monetary

   relief, and:

                  a. Plaintiff seeks an injunction prohibiting Defendant from engaging

                     in unlawful practices.

                  b. Plaintiff seeks additional equitable relief as may be appropriate

                     such as a raise to parity with White comparators, promotion, front

                     pay, and court costs.

                  c. Plaintiff seeks compensatory damages for future pecuniary losses,

                     emotional pain, suffering, inconvenience, mental anguish, stress,

                     and other nonpecuniary losses.

                  d. Plaintiff seeks reasonable attorney’s fees and costs, including

                     reasonable expert fees.




                                             44
      Case 1:20-cv-01175-LY Document 1 Filed 11/25/20 Page 45 of 45




                    e. Plaintiff seeks pre- and post-judgment interest at the maximum rate

                        allowed by law.

                                    X. JURY DEMAND

    135.        Plaintiff demands trial by jury on all issues and defenses in this case.

                                XI. PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff respectfully prays that Defendant

be cited to appear and, that upon a trial on the merits, that all relief requested be awarded

to Plaintiff, and for such other and further relief to which Plaintiff is justly entitled.

                                                Respectfully submitted,

                                                DAVID K. SERGI AND ASSOCIATES,
                                                P.C.

                                                /s/ Katherine Frank
                                                 KATHERINE FRANK
                                                Texas Bar No. 24105630
                                                Email: katie@sergilaw.com
                                                329 S. Guadalupe St.
                                                San Marcos, TX 78666
                                                Tel. (512) 392-5010
                                                Fax. (512) 392-5042
                                                COUNSEL FOR PLAINTIFF
                                                ALBERTO MARTINEZ




                                               45
